 



Exhibit 10.5
SUBLEASE AGREEMENT
(New York, 17th Floor)
     THIS SUBLEASE AGREEMENT (this “Sublease”) is made as of August 1, 2007, by
and between THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation
(“Sublessor”) and FARALLON CAPITAL MANAGEMENT, L.L.C., a Delaware limited
liability company (“Sublessee”).
     The parties enter this Sublease on the basis of the following facts,
understandings and intentions:
     A. Sublessor, as successor-in-interest to Thomas Weisel Partners Group LLC,
is the tenant under that certain Lease for 390 Park Avenue, New York, New York,
dated as of May 5, 1999 (the “Original Lease”), as amended by that certain
Letter Agreement dated as of June 3, 1999, that certain Lease Amendment dated as
of October 1, 1999 and that certain Third Lease Amendment dated as of May 3,
2000 (the “Original Lease, as amended, is hereinafter referred to as the
“Lease”); copies of which are attached hereto as Exhibit A between Sublessor and
390 PARK AVENUE ASSOCIATES, LLC (“Landlord”), a Delaware limited liability
company (“Landlord”), of premises more particularly described therein located at
390 Park Avenue, New York, New York (the “Premises”);
     B. The premises to be sublet pursuant to this Sublease includes
approximately 10,200 net rentable square feet (“rsf”) of space consisting of the
entire 17th floor (the “Subleased Premises”) in the Building; and
     C. Sublessor desires to sublease to Sublessee the Subleased Premises, and
Sublessee desires to sublease the Subleased Premises from Sublessor on the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, the parties agree as follows:

  1.   Agreement to Sublease. Subject to the terms and conditions of this
Sublease and to Landlord’s consent, Sublessor hereby subleases to Sublessee and
Sublessee subleases and hires from Sublessor the Subleased Premises, together
with all of Sublessor’s right, title and interest in and to the personal
property of Sublessor listed and scheduled on Exhibit B attached hereto (the
“Personal Property”), which Personal Property Sublessor represents and warrants
to Sublessee is all owned by Sublessor. The Subleased Premises are being leased
in their current as-is condition, and Sublessor shall have no obligation to make
any improvements to the Subleased Premises.     2.   Term. The Subleased
Premises are currently subleased to Tailwind Capital Management, LLC pursuant to
a Sublease dated November 18, 2006, and will be delivered to Sublessee, and the
term of the Sublease shall commence, on the date (the “Commencement Date”) which
is the date the Subleased Premises are delivered to Sublessee free of occupants
and tenants, and Landlord’s consent is delivered substantially in the form
attached hereto, but in no event shall the Commencement Date be prior to
August 1, 2007, unless Sublessee agrees to such earlier Commencement Date. The
term of this Sublease shall end on January 30, 2010 (the “Expiration Date”).
Notwithstanding the foregoing, if the Commencement Date shall not occur on or
prior to December 1, 2007, at any time thereafter, Sublessee may terminate this
Sublease upon ten (10) days notice given to Sublessor, and upon the expiration
of such ten (10) day period, this Sublease shall terminate and the parties shall
be released from any further obligations under this Sublease and the prepaid
Sublease Rent and any security deposit shall be returned to Sublessee within
thirty (30) days thereafter. Sublessor shall

1



--------------------------------------------------------------------------------



 



      give prompt written notice to Sublessee when the current subtenant vacates
the Subleased Premises and when the Landlord’s consent is obtained.     3.  
Personal Property. During the term of this Sublease, Sublessee shall maintain
the Personal Property in good condition and repair and upon expiration of the
term of this Sublease, leave the same in the Subleased Premises in good
condition and repair, reasonable wear and tear excepted. Sublessee shall have
the right to alter, reconfigure and rearrange the Personal Property located
within the Subleased Premises during the term of the Sublease.     4.   Rent and
Additional Charges.

  (a)   Base Rent. Commencing on the Commencement Date, Sublessee shall pay to
Sublessor as base rent for the Subleased Premises (the “Sublease Rent”) an
amount equal to $106,250 per month.     (b)   Operating Expenses. Beginning on
the first anniversary of the Commencement Date, Sublessee shall pay to Sublessor
its proportionate share of any increase in “Operating Payments” (as such term is
defined in Section 2.05 of the Lease), provided the Base Operating Year shall be
calendar year 2007. In addition, Sublessee shall pay to Sublessor its
proportionate share of Tax Payments (as such term is defined in Section 2.04 of
the Lease), provided the Base Tax Year shall be fiscal year 2007/2008.
Sublessee’s proportionate share shall be calculated by multiplying the total of
any increase in Operating Payments and Tax Payments by a fraction the numerator
of which shall be the square footage of the Subleased Premises and the
denominator of which shall be the square footage of the Premises under the Lease
(as such Premises may be expanded pursuant to Sublessor’s exercise of its rights
under the Lease); it being understood that Sublessee’s proportionate share of
Taxes and Operating Payments shall not exceed the proportionate share of Taxes
and Operating Payments which would have been payable by Sublessee if Sublessee
had a direct lease with Landlord taking into account the changes in the Base
Operating Year and Tax Year set forth above. In addition, Sublessee shall
reimburse Sublessor for the electrical costs consumed in the Subleased Premises
as determined by a submeter measuring only the electrical consumption in the
Subleased Premises within fifteen (15) days of receipt of an invoice therefore.
Sublessor shall promptly provide to Sublessee copies of all operating expense
statements, including back-up detail, received by Sublessor from Landlord. In
the event of any reconciliations, refunds or additional payments of operating
expenses applicable to the Subleased Premises during the term of this Sublease,
Sublessee shall be responsible for paying its proportionate share or receiving a
proportionate credit, as applicable.     (c)   Payment of Rent. Sublease Rent
shall be paid in advance on the first day of each calendar month during the term
of this Sublease, commencing on the Commencement Date. All payments due and
owing Sublessor hereunder may be payable by check or wire transfer, at
Sublessee’ option.     (d)   Additional Rent. In addition, Sublessee shall be
responsible for all other expenses related specifically to Sublessee’s use and
occupancy of the Subleased Premises (e.g., after-hours HVAC, additional
cleaning, excess utilities, etc.). Sublessor shall promptly provide to Sublessee
copies of invoices related thereto, including copies of any notices received by
Sublessor from Landlord and payment shall be due ten (10) days after receipt of
such notice.

2



--------------------------------------------------------------------------------



 



  (e)   All payments of Base Rent and Operating Payments shall be prorated for
any partial calendar months applicable to the term of this Sublease, based on
the actual number of days in such partial month(s).

  5.   Lease. As applied in this Sublease, the words “Landlord” and “Tenant” in
the Lease will be deemed to refer to Sublessor and Sublessee, “lease” will be
deemed to refer to Sublease, and “Premises” will be deemed to refer to Subleased
Premises, respectively, under this Sublease. Except as otherwise expressly
provided in this Sublease, the covenants, agreements, conditions, and provisions
of the Lease-to the extent that they relate to the Subleased Premises during the
term of the Sublease and are not inconsistent with or contradicted by the terms
of this Sublease-are hereby made a part of and incorporated by reference into
this Sublease as though set out in full in this Sublease. Without limiting the
provisions of the preceding sentence, the following provisions of the Lease
shall not be applicable to the Sublessee: Sections 1.01, 1.02, 1.03, 1.05, 1.06,
1.07, 1.08, 2.02, 2.03, 2.09, 4.02(d), 4.05(b), 6.03(e), 6.12(a), 8.01, 8.02,
8.03, 8.04, 8.05, 9.01, 9.06 and 9.13. Except for excluded Sections, the rights
and obligations of Landlord and Tenant under the Lease will be deemed to be the
rights and obligations of Sublessor and Sublessee, respectively, under this
Sublease, and will insure to the benefit of, and be binding on, Sublessor and
Sublessee, respectively. As between the parties to this Sublease only, in the
event of a conflict between the terms of the Lease and the terms of this
Sublease, the terms of this Sublease shall control.     6.   Performance by
Sublessor. Sublessee recognizes that Sublessor is not in a position to render
any services or to perform any of the obligations required of Landlord under the
terms of the Lease. Sublessee agrees that performance by Sublessor of its
obligations under this Sublease may be conditioned upon performance by Landlord
of its corresponding obligations under the Lease, and Sublessor will not be
liable to Sublessee for any default of Landlord under the Lease or any subtenant
under any other sublease. Sublessor shall in good faith seek to enforce the
obligations of Landlord under the Lease for the benefit of Sublessee. Such good
faith efforts shall include, upon Sublessee’s written request, promptly
notifying Landlord of its non-performance under the Lease, and requesting that
Landlord perform its obligations under the Lease and using other commercially
reasonable means to enforce Landlord’s obligations. Sublessor shall diligently
and in good faith give to Landlord written notices received by Sublessor from
Sublessee respecting services to be provided, consents to be obtained and
obligations to be performed by Landlord under the Lease with respect to the
Subleased Premises, and to thereafter use commercially reasonable efforts to
obtain such services and/or performance.     7.   Maintenance of HVAC Equipment.
Sublessor shall have the right to have its maintenance personnel and engineers
access the Subleased Premises after normal business hours and upon reasonable
prior written notice except in the case of an emergency, for the purpose of
performing maintenance and service on building systems (i.e., HVAC, electrical)
servicing other portions of the Premises retained by Sublessor or for which
Sublessor is obligated pursuant to the terms of the Lease. Sublessor shall take
commercially reasonable means and methods to protect Sublessee’s personal
property and to repair any damage caused thereby, except to the extent Sublessee
maintains insurance with respect to such damage.     8.   Deposit. Within two
(2) business days of receipt of Landlord’s consent to the Sublease, , Sublessee
shall deliver to Sublessor a security deposit in the amount of $93,500
(“Security Deposit”). The Security Deposit shall be held by Sublessor as
security for the performance of Sublessee’s obligations. The Security Deposit is
not an advance payment of rent or a measure of Sublessee’s liability for
damages. Sublessor may, from time to time, without prejudice to any other
remedy, use all or a portion of the Security

3



--------------------------------------------------------------------------------



 



      Deposit to satisfy past due rent or to cure any uncured default by
Sublessee, in each instance beyond any applicable notice and cure period. If
Sublessor uses the Security Deposit, Sublessee shall on demand restore the
Security Deposit to its original amount. Sublessor shall return any unapplied
cash portion of the Security Deposit or the letter of credit, as applicable, to
Sublessee within 30 days after the later to occur of: (1) the date Sublessee
surrenders possession of the Subleased Premises to Sublessor in accordance with
this Sublease; or (2) the Expiration Date. If Sublessor transfers its interest
in the Premises, Sublessor shall assign the Security Deposit to the transferee
who shall assume responsibility therefore in writing and who shall thereafter be
responsible for the return of the Security Deposit assigned to such transferee
and, following the assignment and assumption, Sublessor shall have no further
liability for the return of the Security Deposit. Sublessor shall not be
required to keep the Security Deposit separate from its other accounts. At
Sublessee’s election, Sublessee shall have the right to post a sight-draft
letter of credit in lieu of the cash security deposit from a bank acceptable to
Sublessor permitting draws in San Francisco, California or New York, New York
and otherwise in form and substance acceptable to Sublessor. If Sublessee posts
a letter of credit it shall be extended by Sublessee not later than 30 days
prior to its scheduled expiry date for a period not less than one (1) year or to
a date that is 30 days after the scheduled Expiration Date, whichever is sooner;
provided if the letter of credit is not so extended, Sublessor’s sole remedy
shall be to draw the full amount of the letter of credit and hold, apply and
return the proceeds thereof in accordance with the provisions of this Section 8.
    9.   Condition of Subleased Premises. Notwithstanding anything to the
contrary in the Lease, Sublessee accepts the Subleased Premises in their “as is”
condition subject to Sublessee’s rights under this Sublease. Any alterations and
addition to the Subleased Premises made by Sublessee shall be made in accordance
with the Lease, and shall be subject to prior written approval by Sublessor and
Landlord which, as to Sublessor, shall not be unreasonably withheld, conditioned
or delayed; and provided further Sublessor’s approval shall not be required for
cosmetic or decorative alterations such as painting, installation of art work or
replacing carpeting. At the expiration of the Sublease, Sublessee shall leave
the Subleased Premises in broom clean condition and repair any damage to the
Subleased Premises caused by Sublessee or its employees, invitees or agents,
ordinary wear and tear and damage by casualty excepted. Sublessee shall have no
obligation to remove any fixture or other property (including the Personal
Property) that was installed by Sublessor or Landlord prior to the Commencement
Date.     10.   Default. The occurrence of any of the following shall constitute
a Default by Sublessee under this Sublease:

  (a)   Failure to pay any Sublease Rent within five (5)) days and failure to
pay additional rent or any other amount to be paid by Sublessee to Sublessor
within fifteen (15) days in each case after written notice that the same is due
or payable.     (b)   Failure to perform any other covenant, liability or
obligation, as and when performance is due, within thirty (30) days following
written notice to Sublessee of such failure; provided, however, that if such
failure cannot be cured within thirty (30) days, Sublessee shall not be deemed
to be in default if Sublessee commences to cure within ten (10) days after
Landlord’s written notice and Sublessee diligently pursues the cure to
completion.     (c)   The occurrence of any Event of Default, as that term is
defined in Article 19 of the Lease as the result of any act or omission of
Sublessee.

4



--------------------------------------------------------------------------------



 



  (d)   The occurrence of any Default by Sublessee under this Sublease shall
entitle Sublessor to each and all of the rights and remedies afforded Landlord
upon the occurrence of an Event of Default under the Lease.

  11.   Insurance. Prior to the Commencement Date, Sublessee agrees to secure,
at its expense, the public liability and property damage insurance with respect
to the Subleased Premises required to be obtained by Sublessor under the Lease
from an insurer meeting the standards thereof. Sublessor and Landlord shall be
named as additional insureds in said public liability policy or policies, and
Sublessee agrees to provide Sublessor and Landlord with a certificate of
insurance or other suitable evidence of said insurance. Each party hereby waives
on behalf of itself and on behalf of its insurers any and all rights of recovery
against the other, and its officers, employees, agents and representatives, on
account of damage occasioned to such party or its property or the properties of
others under its control to the extent that such loss or damage is insured
against under any all risk insurance policy in force at the time of such loss or
damage and each party shall endeavor to obtain from its respective insurance
carrier a waiver of subrogation clause or evidence that the foregoing provision
does not invalidate such insurance.     12.   Notices. All notices or demands of
any kind required or desired to be given by Sublessor or Sublessee hereunder
shall be in writing and shall be deemed delivered upon personal delivery, at the
addresses set forth after their signatures at the end of this Sublease. Promptly
following receipt thereof, Sublessor shall deliver to Sublessee a copy of any
notice from Landlord with respect to the Lease or the Subleased Premises.
Notices may be delivered by facsimile or e-mail, with follow up delivery by
regular mail, by certified mail return receipt requested, or by recognized
overnight express mail delivery.     13.   Brokers. Sublessor and Sublessee
hereby represent and warrant that neither party has dealt with any other broker
or finder in connection with this Sublease and the transactions contemplated.
Each party agrees to indemnify, defend and hold harmless the other from and
against any and all claims or liabilities for brokerage commissions or finder’s
fees arising out of that party’s acts with any other broker or finder in
connection with this Sublease.     14.   Consent of Landlord. The effectiveness
of this Sublease is conditioned upon the receipt by Sublessee of Landlord’s
consent and Sublessor shall use reasonable good faith efforts to obtain such
consent. If Landlord’s consent has not been obtained and a copy of that consent
delivered to Sublessee by the thirtieth (30th) day following the date of this
Sublease, either party shall thereafter have the ongoing right, subject to the
terms of this Section 14, to terminate this Sublease pursuant to a notice (the
“Termination Notice”) so stating delivered to the other party. If Sublessor
fails to deliver to Sublessee the consent of Landlord to this Sublease within
ten (10) days following delivery of the Termination Notice (the “Termination
Date”), this Sublease shall automatically terminate and the parties shall be
released from any further obligations under this Sublease and the prepaid
Sublease Rent and any security deposit shall be promptly returned to Sublessee.
    15.   Signage. Subject to such conditions as may be imposed by Landlord,
Sublessee shall be provided directory signage in the lobby of the Building and
signage on the elevator lobby of the 17th floor.     16.   Entire Agreement. All
prior understandings and agreements between Sublessor and Sublessee are
superseded by and merged in this Sublease, which alone fully and completely sets
forth the understanding of Sublessor and Sublessee. This Sublease may

5



--------------------------------------------------------------------------------



 



      not be amended or modified in any respect whatsoever except by an
instrument in writing signed by Sublessor and Sublessee and consented to in
writing by Landlord.     17.   Counterparts. This Sublease may be executed in
counterparts, each of which counterparts, when taken together, shall constitute
but one and the same agreement.     18.   Representations of Sublessor.
Sublessor represents to Sublessee that each of the following are true and
correct as of the date of this Sublease:

  (a)   A true and correct copy of the Lease is attached hereto as Exhibit A.  
  (b)   To the best knowledge of Sublessor, the Lease is in full force and
effect and has not been further modified.     (c)   To the best knowledge of
Sublessor, Sublessor is not in default under the Lease.     (d)   Sublessor has
not received any notice from the Landlord claiming that Sublessor is, or absent
remedial action or cure will be, in default under the Lease.     (e)   To the
best knowledge of Sublessor, Landlord is not in default under the Lease.     (f)
  The Lease contains the entire agreement with respect to the Premises between
the Landlord and Sublessor.

  20.   Covenants of Sublessor. Sublessor covenants and agrees as follows:

  (a)   Sublessor shall not modify the Lease in a manner that adversely affects
the rights or increases the obligations of Sublessee and shall not terminate or
cancel the Lease.     (b)   Sublessee shall not have any obligation to pay, or
reimburse Sublessor, for any costs or expenses incurred in connection with
obtaining the Landlord’s consent to this Sublease.     (c)   Sublessor shall not
take or fail to take any action which would cause a default under the Lease
which materially and adversely affects the rights of Sublessee hereunder.    
(d)   If Sublessor receives any abatement of rent under the terms of the Lease,
including, without limitation, pursuant to Section 9.24 of the Lease, Sublessee
shall receive a corresponding abatement to the extent the abatement relates to
the Subleased Premises.     (e)   Sublessor shall deliver the Subleased Premises
vacant, free of tenancies and rights of others to occupy (other than Sublessor
under the terms of the Sublease) and in broom clean condition.

  21.   Quiet Enjoyment. Sublessee shall and may peaceably and quietly have,
hold and enjoy the Subleased Premises, subject to the other terms of this
Sublease, provided that this Sublease has not been terminated due to a default
by Sublessee beyond any applicable notice and cure period.

6



--------------------------------------------------------------------------------



 



  22.   Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.     23.   Subject and Subordinate to Lease. This Sublease
is subject and subordinate to the Lease, and in the event of any termination,
reentry or dispossession by Landlord under the Lease, Landlord, may at its
option, take over all of the right, title and interest of Sublessor, as
sublessor, under this Sublease, and Sublessee shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of this Sublease,
except that Landlord shall not be liable for, subject to or bound by any item of
the type that a “Successor Landlord” (as defined in the Lease) is not so liable
for, subject to or bound by in the case of an attornment by Tenant to a
Successor Landlord under Section 6.01(a) of the Lease.

     IN WITNESS WHEREOF, the parties hereto have executed this Sublease on the
day and year first above written.

7



--------------------------------------------------------------------------------



 



              SUBLESSEE   SUBLESSOR
 
            FARALLON CAPITAL MANAGEMENT, L.L.C.   THOMAS WEISEL PARTNERS
GROUP INC.
 
           
By:
  /s/ Gregory S. Swart   By:   /s/ Shaugn Stanley
 
           
 
           
Its:
  Managing Member   Its:   Managing Director

             
Prior to the Commencement Date:
1 Maritime Plaza, Suite 2100
San Francisco, CA 94111
Attn: Michael Fisch

From and after the Commencement Date:
390 Park Avenue, 17th Floor
New York, New York 10022
Attn: Doug McMahon

With a copy to:
Pircher Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attn: Stevens Carey, Esq.
    One Montgomery Street
San Francisco, California 94104
Attention: Director of Corporate Real Estate
   

8